DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 03 January 2022 has been entered; claims 1-9, 14-16, 22, 23, 55, and 58-60 remain pending.

Response to Arguments
Applicant’s arguments, see Page 7 of the Remarks, filed 03 January 2022, with respect to the objection to claims 16 and 59 and Non-statutory Double Patenting rejection have been fully considered and are persuasive.  The objection to claims 16 and 59 and Non-statutory Double Patenting rejection have been withdrawn in light of Applicant’s amendments to the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Morriss on 14 January 2022.
The application has been amended as follows: 
Regarding Claim 3: within line 2, please replace “the lower” with –a lower-. 
Claim 55: within line 17, please replace “said device” with –said froth depth regulation device-; and within lines 19-20, please replace “the device” with –said froth depth regulation device-.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	14 January 2022